
	
		I
		112th CONGRESS
		2d Session
		H. R. 4444
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Chabot (for
			 himself and Mrs. Schmidt) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the rate of duty on frames and
		  mountings for spectacles, goggles, or the like, the foregoing of
		  plastics.
	
	
		1.Frames and mountings for
			 spectacles, goggles, or the like, the foregoing of plastics
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Frames and mountings for spectacles, goggles, or the like, the
						foregoing of plastics (provided for in subheading 9003.11.00) 2.4%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
